Citation Nr: 1107895	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
a service-connected lumbar strain.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel











INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from November 16, 1976 to November 15, 1979, March 
1, 2006 to July 1, 2007 and from October 23, 2007 to December 16, 
2008.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2009 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).  

During the pendency of the appeal, the Veteran indicated his 
desire to present evidence and testimony at VA Travel Board 
hearing before a Veterans Law Judge.  In a May 2010 
correspondence, the Veteran asserted that he no longer desired to 
have such a hearing.  The Veteran has not since requested another 
hearing.  The hearing request is therefore deemed to have been 
withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).  


FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to 
reflect that the Veteran's service-connected lumbar strain 
manifests in:  (1) forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; (2) a 
combined range of motion of the thoracolumbar spine less than 120 
degrees; (3) muscle spasms or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, abnormal kyphosis; (4) doctor-prescribed 
incapacitating episodes during any 12 month period; or 
(5) objective neurological manifestations.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected lumbar strain is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's service-connected lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5237 - 5243 (2010).

2.  The criteria for referral of the Veteran's service-connected 
lumbar strain for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's claim decided herein arises from a granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element requires 
notice of these five elements in initial ratings cases.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2009 fully satisfied the duty to notify provisions 
concerning his claim for service connection.  He was informed of 
the types of evidence that could substantiate his claim, such as 
medical records or lay statements regarding personal 
observations.  He was asked to provide information as to where he 
had been treated for his back disability and informed that VA was 
responsible for obtaining any federal records, VA records, and a 
medical examination, if necessary.  The May 2009 VCAA letter also 
notified the Veteran of how VA determines disability ratings and 
effective dates at the time of the initial adjudication of his 
claims.  See Dingess, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Board specifically notes that VA 
requested records from G.P.C., M.D.; however, in an October 2009 
response, VA was notified that any records of the Veteran's 
treatment had been destroyed after three months.  See an October 
2009 response from the office of G.P.C., M.D.  As such, further 
attempts to obtain these records would be futile.  Otherwise, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination, 
performed by QTC services, in June 2009.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected back disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  

Board notes that the June 2009 QTC examination report was made 
without the benefit of reviewing the Veteran's claims file.  In 
many instances, the Court has held that a failure to review the 
claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 
932 (1992) ("The [VA] examiner should have the Veteran's full 
claims file available for review."), but see Snuffer v. Gober, 10 
Vet. App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive findings 
made during a medical examination).  See also 38 C.F.R. §§ 4.1, 
4.2 (2010).  However, the Court recently held in Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes 
to provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history."

In the present case, the June 2009 QTC examination report 
contains a history of the onset, nature, and course of the 
Veteran's back disability during and since service.  The history, 
as provided by the Veteran, mimics that as contained in the 
claims file.  Thus, the Board is of the opinion that the June 
2009 QTC examiner was apprised of the relevant medical history of 
the Veteran as it pertains to his current claim, and that the 
examination provided in the report was based on an accurate 
account of the evidence in the claims file.  As such, the Board 
finds the June 2009 QTC examination adequate for rating purposes, 
and a remand for a new examination unnecessary.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 
(2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Discussion

The Veteran contends that his service-connected lumbar strain is 
manifested by increased adverse symptomatology that entitles him 
to an increased evaluation.  It is requested that the Veteran be 
afforded the benefit of the doubt. 

The Veteran's service-connected lumbar strain is currently 
evaluated 10 percent disabling as per 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The most recent amendment to 38 C.F.R. § 4.71a changed the 
Diagnostic Codes for spine disorders to 5235 to 5243, and spine 
disorders are rated under the General Rating Formula for Diseases 
and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for 
Diseases and Injuries of the Spine provides the following:  

A 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, a 
combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the 
height.  

A 20 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees 
or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assignable for unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  The rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each component 
of spinal motion are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

These criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.  These criteria are disjunctive.  See Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Also, the current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome (IVDS or degenerative disc disease) 
either under the general rating formula for diseases and injuries 
of the spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the higher 
evaluation.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides for:  

A 10 percent disability rating is warranted with 
incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the 
past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the 
past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the 
past 12 months. 

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

As enumerated above, the Veteran may only be availed if the 
competent medical and other evidence of record reflects no less 
than either (1) incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months or (2) forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes and The General 
Rating Formula for Diseases and Injuries of the Spine, 
respectively.  

Concerning the application of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
the medical evidence is devoid of any instances of doctor-
prescribed bed rest due to symptomatology associated with the 
Veteran's service-connected back disability.  Indeed, the June 
2009 QTC examination report reflects that the Veteran has neither 
claimed nor reported any instances of doctor-prescribed bed rest 
due to his service-connected lumbar strain.  See the June 2009 
QTC examination report.  Accordingly, the Veteran may not be 
availed by the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The Board also concludes an increased evaluation is unwarranted 
under the General Rating Formula for Diseases and Injuries of the 
Spine, as the competent medical evidence of record fails to 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The most limited measurement of motion of the 
Veteran's thoracolumbar spine, even consideration additional 
limitation after repetitive testing, was at the June 2009 QTC 
examination, where the Veteran demonstrated forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension to 30 
degrees, left and right lateral flexion to 30 degrees and left 
and right lateral rotation to 30 degrees.  See DeLuca, supra.  
Moreover, the VA examiner noted that the Veteran's gait and 
spinal curve were normal and there was no evidence of muscle 
spasms.  As such, the Veteran's demonstrated symptomatology and 
range of motion of his thoracolumbar spine is not congruent with 
the criteria for an increased evaluation as per the Formula for 
Rating Intervertebral Disc Syndrome Based.  

In sum, the Veteran may not be availed by either the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes or the General Rating Formula for Diseases and Injuries 
of the Spine.

Under VA regulations, separate disabilities (i.e., neurological 
manifestations) arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

If a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban, supra; see also Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).  

The Board notes that Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Evaluations of 10 percent, 
20 percent and 40 percent are assignable for incomplete paralysis 
which is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of 
the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia 
of the sciatic nerve.  

Indeed, the Veteran's VA outpatient treatment records reflect 
that he has complained of and received treatment for lumbar 
radiculopathy.  However, the June 2009 QTC examination report 
reflects that the Veteran has not exhibited any objective 
neurologic impairment stemming from his service-connected spine 
disability which would necessitate a separate disability rating.  
Specifically, the June 2009 QTC report reflects a normal study 
with no evidence or complaints of radiculopathy.  Additionally, 
motor function and sensory function were found to be within 
normal limits, and the Veteran specifically denied any bladder or 
bowel impairment.  Moreover, more recent VA outpatient treatment 
records reflect that, while the Veteran complained of lumbar 
radiculopathy, he was found to be neurologically intact upon 
physical examination.  See a July 2009 VA outpatient treatment 
record.  Further, VA outpatient treatment records dated in 
October 2009 and November 2009 reflect that the Veteran exhibited 
no localized neurological deficiencies and no radicular symptoms, 
respectively.  

In sum, while the Veteran's VA outpatient treatment records 
reflect subjective complaints of radiculopathy and related 
symptoms, objective evidence of neurological impairment is 
absent.  Nonetheless, to the extent that the Veteran's subjective 
complaints of radiculopathy are reflected in his VA outpatient 
treatment records, the Board observes that such are not 
commensurate with at least mild incomplete paralysis of the 
sciatic nerve due to neuralgia and neuritis, as per Diagnostic 
Codes 8520, 8620 and 8720.  

The Board has considered the possibility of staged ratings.  See 
Fenderson and Hart, both supra.  The Board, however, concludes 
that the Veteran's service-connected back disability as been no 
more or less disabling throughout the appeal period.  
Accordingly, staged ratings are inapplicable.  See id.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Accordingly, the current 
schedular criteria do not allow for the assignment of an 
evaluation in excess of 10 percent.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disability decided herein.  The Board 
disagrees.  As fully detailed above, a higher disability rating 
is available where specific criteria are met.  The Veteran does 
not meet the schedular criteria for higher disability rating.  It 
does not appear that the Veteran has "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disability that is unusual or 
are different from that contemplated by the schedular criteria.  
The available schedular evaluation for this service-connected 
disability is adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
a service-connected lumbar strain is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


